Fourth Court of Appeals
                                           San Antonio, Texas
                                              October 20, 2020

                                            No. 04-20-00472-CV


             IN RE HALLMARK COUNTY MUTUAL INSURANCE COMPANY

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting: Rebeca C. Martinez, Justice
        Beth Watkins, Justice
        Liza Rodriguez, Justice

       On September 18, 2020, relator filed a petition for writ of mandamus and a motion for
temporary relief pending final resolution of the petition for writ of mandamus. After considering
the petition and the record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s
motion for temporary relief is denied as moot.

        This court’s opinion will issue at a later date.

        It is so ORDERED on October 20, 2020.


                                                            _________________________________
                                                            Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2020.



                                                            ___________________________________
                                                            MICHAEL A. CRUZ, Clerk of Court



1
  This proceeding arises out of Cause No. 2018CI18951, styled Hallmark County Mutual Insurance Company v.
Curney, Farmer, House, Osuna & Jackson, P.C., and William David Farmer, pending in the 225th Judicial District
Court, Gillespie County, Texas. The Honorable Karen Pozza signed the orders at issue in this original proceeding.